Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “CPLD” in claims 8-27 is used by the claim to mean “complex processor logic device,” while the accepted meaning in the art is “complex programmable logic device.” The term is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11-13, 15, 16, 18-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable under Natu et al. (U.S. PG PUB 2011/0055469) in view of Fevrier et al. (U.S. PG PUB 2018/0365147).

Regarding claim 8, Natu teaches an information handling system, comprising: 
a first processor core of a multi-core processor to receive a first System Management Interrupt (SMI) event (see ¶ [0020] “In a multiprocessor system, when an SMI occurs, every thread in the system 
to synchronize entry into a System Management Mode (SMM) with second and third processor cores of the multi-core processor, in response to the first, second, and third processor cores being in the SMM (see ¶ [0029] “Upon entry into SMM, each processor sets its own bit in SMRAM indicating it has entered SMM. The monarch waits until all expected processors have set their bits.”), 
the first processor core to execute a first SMI handler to service the first SMI (see ¶[0020] “In a multiprocessor system, when an SMI occurs, every thread in the system must store its save state in its own dedicated save state region in external system memory, as defined and reserved by the system BIOS during system boot. The total amount of physical memory to be reserved as the SMRAM space required to capture all the save states of all the threads in the system increases linearly with the number of threads in the system”);
and the second processor core coupled to the first processor core (see ¶ [0011] “As seen, processor 100 may be a multi-core processor including a plurality of processor cores 105 and which may be formed on a single semiconductor die”), 
while the first processor core is executing the first SMI handler to service the first SMI (see ¶ [0019] “Accordingly using an on-die SMM save state in accordance with an embodiment of the present invention reduces latency and thus enables further time allocated for a SMM handler to service the SMM event (the useful work of the SMM).”).
Natu teaches the second processor core as disclosed above. Natu does not expressly, however, Fevrier teaches 
a complex processor logic device (CPLD) (see ¶ [0016] “The programmable circuit that intercepts the error signal from the processor to delay the shutdown may be, for example, an electronic component or integrated circuit generally, and more particularly, a field-programmable gate array (FPGA), a PLD, a complex PLD (CPLD), and so forth.”); 
a baseboard management controller (BMC) (see ¶ [0039] baseboard management controller); 
monitor the CPLD for a high priority SMI event, the high priority SMI event being associated with an AC power loss on a power supply of the information handling system (see ¶ [0032] “In particular 
and in response to a detection of the high priority SMI event, execute a second SMI handler to service the high priority SMI event, the second SMI handler to flush a memory controller of the information handling system to an non-volatile memory device of the information handling system (see ¶ [0049] “An integrated circuit (e.g., PLD or CPLD) may intercept and hold off the error response until the SMI has flushed the cache of the computing device, as indicated by blocks 404 and 406. For example, the SMI may flush processor (CPU) cache to a RAM memory module or DIMM. At block 408, the SMI is invoked and flushes the cache, and a warm reset may be performed.”);
wherein the BMC is configured to detect the AC power loss on the power supply (see ¶ [0039] “The system of the computing device 100 of course may be defined in part as the CPU complex, memory subsystem, IO subsystem, baseboard management controller, and so forth.” And ¶ [0032] “the system integrated circuit 120, e.g., PLD, CPLD, may detect the event, e.g., error, that triggers a backup of the data from volatile memory 124 to non-volatile memory 106 or 126.”) and direct the CPLD to issue the high priority SMI event (see ¶[0018] “This event may be the completion of the backup or copying of the volatile memory on the memory module to the non-volatile memory external to the memory module. Also, once the signal is intercepted, the chipset or PCH may trigger via firmware a System Management Interrupt (SMI), for example, to make the transfer of volatile data to non-volatile memory. In other words for this example, when an error or CATERR is signaled, the SMI code stored in the firmware ROM, e.g., in the BIOS, can run in a separate context from the operating system (OS). The SMI code may trigger the transfer of volatile data to non-volatile memory. The PCH triggers an SMI which gives control to the firmware/BIOS, and firmware or BIOS which may trigger the backup transfer of the data.”).


Regarding claim 9, Natu teaches while the first, second, and third processor core are in the SMM, the second processor core further to: in response to completion of the high priority SMI event, determine whether the first processor core is ready to exit the SMM (see ¶ [0021] “Accordingly, without an embodiment of the present invention, each processor on a SMM entry or exit needs to save/restore context to this SMRAM 225. This in turn causes large usage of bandwidth on PTP interconnect 215 and interconnect 217.sub.1, as well as increasing latency for entry into and exit from the SMM.”); and in response to the first processor core being ready to exit the SIVIM, synchronize an exit from the SMM with the first and third processor cores (see ¶ [0002] “This synchronized entry and exit behavior is implemented to prevent any resource conflicts between the two parallel environments (OS and SMM).” See ¶ [0021] “Accordingly, without an embodiment of the present invention, each processor on a SMM entry or exit needs to save/restore context to this SMRAM 225. This in turn causes large usage of bandwidth on PTP interconnect 215 and interconnect 217.sub.1, as well as increasing latency for entry into and exit from the SMM.”).
Regarding claim 11, Natu teaches further comprising: a basic input/output system (BIOS) to communicate with the first, second, and third processor cores, in response to the first SMI event, the BIOS to provide first code to the first processor and second code to the second processor code, wherein the first code causes the first processor core to execute the first SMI handler (see ¶ [0020] “Additionally, embodiments may improve scalability. In a multiprocessor system, when an SMI occurs, every thread in the system must store it’s save state in its own dedicated save state region in external system memory, as defined and reserved by the system BIOS during system boot. The total amount of physical memory to be reserved as the SMRAM space required to capture all the save states of all the threads in the system increases linearly with the number of threads in the system. For a multi-core, multi-socket system with symmetric multi-threading support, the amount of space can be fairly large (and may be on the order of approximately 256 KB, in one embodiment). By providing on-die storage for SMM save state, the need for 

Natu teaches the second processor core as disclosed above, however, does not expressly disclose, however, Fevrier teaches the second code causes the processor core to monitor for the high priority SMI event (see ¶ [0032] “In particular examples, for both the memory module 102-2, e.g., backup self-contained, and the memory module 102-1, e.g., backup via system architecture, the system integrated circuit 120, e.g., PLD, CPLD, may detect the event, e.g., error, that triggers a backup of the data from volatile memory 124 to non-volatile memory 106 or 126. For system facilitated backup, the integrated circuit 120 may generate an interrupt, such as an SMI, non-maskable interrupt (NMI), or system control interrupt” (SCI), etc., that may pull the processor(s) 114 or CPUs out of normal runtime OS operation into a BIOS controlled environment that will then execute the movement of data from the volatile (e.g., DRAM) memory 124 to the non-volatile memory 106 external to the module 102.”).
Hence, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the teachings of Natu by adapting the teachings of Fevrier to save data in the event of a catastrophic error or power loss (see ¶[0012] of Fevrier).

Regarding claim 12, Natu teaches wherein the third processor core to execute a loop to wait for the first processor core to compete the first SMI (see ¶ [0036] “Still referring to FIG. 4, each thread may then determine whether it has been selected as the monarch (diamond 435). If not, the thread may enter into a sleep state, where it waits for the monarch thread to signal completion (block 470).”), and to synchronize the exit from the SIVM with the first processor (see ¶ [0034] “Referring now to FIG. 4, shown 
Regarding claim 13, Natu teaches wherein in response to the high priority SMI event not being detected, the second processor core to determine whether the first processor core is ready to exit the SMM (see ¶ [0002] “When the SMM event has been handled, the monarch will signal the other processors to exit SMM. This synchronized entry and exit behavior is implemented to prevent any resource conflicts between the two parallel environments (OS and SMM).”).
Regarding claim 15, is an independent claim corresponding with claim 8 above, and is rejected for the same reasons.
Regarding claim 16, 18-20, and 22, 24-27, are substantially the same as claims 9, 11-14 respectively, and are rejected for the same reasons as 9, 11-14, as indicated above. 

 Regarding claim 21, Natu teaches an information handling system, comprising: 
a first processor core of a multi-core processor to receive a first System Management Interrupt (SMI) event (see ¶ [0020] “In a multiprocessor system, when an SMI occurs, every thread in the system must store its save state in its own dedicated save state region in external system memory, as defined and reserved by the system BIOS during system boot.”), 
to synchronize entry into a System Management Mode (SMM) with a second processor core of the multi-core processor, and in response to the first and second processor cores being in the SMM (see ¶ [0029] “Upon entry into SMM, each processor sets its own bit in SMRAM indicating it has entered SMM. The monarch waits until all expected processors have set their bits.”), 
the first processor core to execute a first SMI handler out of a basic input/output system (BIOS) of the information handling system to service the first SMI (see ¶[0020] “In a multiprocessor system, when 
and the second processor core of the multi-core processor coupled to the first processor core (see ¶ [0011] “As seen, processor 100 may be a multi-core processor including a plurality of processor cores 105 and which may be formed on a single semiconductor die”), 
while the first processor core is executing the first SMI handler out of a memory device of the information handling system to service the first SMI (see ¶ [0019] “Accordingly using an on-die SMM save state in accordance with an embodiment of the present invention reduces latency and thus enables further time allocated for a SMM handler to service the SMM event (the useful work of the SMM).”),
Natu teaches the second processor core as disclosed above. Natu does not expressly, however, Fevrier teaches 
a complex processor logic device (CPLD) (see ¶ [0016] “The programmable circuit that intercepts the error signal from the processor to delay the shutdown may be, for example, an electronic component or integrated circuit generally, and more particularly, a field-programmable gate array (FPGA), a PLD, a complex PLD (CPLD), and so forth.”); 
a baseboard management controller (BMC) (see ¶ [0039] baseboard management controller); 
receive a high priority SMI event from the CPLD, the high priority SMI event being associated with an AC power loss on a power supply of the information handling system (see ¶ [0032] “In particular examples, for both the memory module 102-2, e.g., backup self-contained, and the memory module 102-1, e.g., backup via system architecture, the system integrated circuit 120, e.g., PLD, CPLD, may detect the event, e.g., error, that triggers a backup of the data from volatile memory 124 to non-volatile memory 106 or 126. For system facilitated backup, the integrated circuit 120 may generate an interrupt, such as an SMI, non-maskable interrupt (NMI), or system control interrupt” (SCI), etc., that may pull the processor(s) 114 or CPUs out of normal runtime OS operation into a BIOS controlled environment that will then execute the movement of data from the volatile (e.g., DRAM) memory 124 to the non-volatile memory 106 external to the module 102.”); 

wherein the BMC is configured to detect the AC power loss on the power supply (see ¶ [0039] “The system of the computing device 100 of course may be defined in part as the CPU complex, memory subsystem, IO subsystem, baseboard management controller, and so forth.” And ¶ [0032] “the system integrated circuit 120, e.g., PLD, CPLD, may detect the event, e.g., error, that triggers a backup of the data from volatile memory 124 to non-volatile memory 106 or 126.”) and direct the CPLD to issue the high priority SMI event (see ¶[0018] “This event may be the completion of the backup or copying of the volatile memory on the memory module to the non-volatile memory external to the memory module. Also, once the signal is intercepted, the chipset or PCH may trigger via firmware a System Management Interrupt (SMI), for example, to make the transfer of volatile data to non-volatile memory. In other words for this example, when an error or CATERR is signaled, the SMI code stored in the firmware ROM, e.g., in the BIOS, can run in a separate context from the operating system (OS). The SMI code may trigger the transfer of volatile data to non-volatile memory. The PCH triggers an SMI which gives control to the firmware/BIOS, and firmware or BIOS which may trigger the backup transfer of the data.”).
Hence, it would have been obvious to one or ordinary skill in the art before the effective filing date to modify the teachings of Natu by adapting the teachings of Fevrier to save data in the event of a catastrophic error or power loss (see ¶[0012] of Fevrier).



Claims 10, 14, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable under Natu et al. (U.S. PG PUB 2011/0055469) in view of Fevrier et al. (U.S. PG PUB 2018/0365147) as applied to claim 1, 8, and 18 above, further in view of Zimmer et al. (U.S. PG PUB 2003/0093579).
Regarding claim 10, Natu and Poisner do not expressly disclose wherein the determination of whether the first processor core is ready to exit the Fevrier, the second processor core to check a semaphore of the first processor.
However, Zimmer teaches wherein the determination of whether the first processor core is ready to exit the SMM, the second processor core to check a semaphore of the first processor (see ¶ [0045] “In general, this resource locking scheme involves storing semaphore data that tracks resource usage (e.g., I/O ports, memory), and checking this data prior to executing handler code portions that access such resources, wherein execution of such code portions are delayed until the semaphore(s) corresponding to the resources are cleared (indicating the resources are available for use).”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Natu and Fevrier by adapting the teachings of Zimmer to enable concurrent event handler execution in a system management interrupt (SMI) and processor management interrupt (PMI)-based dispatch-execution framework to service an SMI or PMI event

Regarding claim 14, Natu and Fevrier do not expressly disclose the second processor further to detect the high priority SMI via a signal on a dedicated pin of the multi-core processor.
However, Zimmer teaches the second processor further to detect the high priority SMI via a signal on a dedicated pin of the multi-core processor (see ¶ [0039] “In general, for IA32 processors, an xMI (SMI) event may be generated in response to activation of a pin on the system chipset, bus cycle type, or inter-processor interrupt (IPI) that cause an IA32 processor to enter SMM. For Itanium.TM. processors, an xMI (PMI) event may be generated in response to activation of a pin on the system chipset, bus cycle type, or an IPI that causes an Itanium.TM. processor to return to Physical Mode and execute code registered with the PAL (Processor Abstraction layer) for servicing PMI events.”).
Hence, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Natu and Fevrier by adapting the teachings of Zimmer to enable 
Regarding claim 17 and 23, corresponds with claim 10, and are rejected for the same reasons as claim 10 above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zimmer (U.S. PG PUB 2004/0073806) teaches the baseboard management controller 14 also includes memory and/or logic supporting an internal cryptographic service module 16. In addition, the baseboard management controller 14 receives information from various sensor systems 20, which can include, but are not limited to, entropic data such as thermal and voltage levels, key press data, or power loss data.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194